DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 May 2022 has been entered.
Status of Claims

Claims 1, 5, 7, 9, 15, and 16 have been amended by Examiner’s amendment below.
Claims 1, 2, 5, 7-9, 14-16 are currently pending and have been allowed for the reasons below.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 May 2022 has been considered by the examiner and an initialed copy of the IDS is hereby attached.  



EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the examiner’s amendment (also provided in the Notice of Allowability dated 28 February 2022) was given in an interview with Patrick Smith on 3 February 2022.
The application has been amended as follows: 
In claim 1, line 10, replace “upon measurement data” with – upon the measurement data --.
In claim 1, line 12, after “temperature” insert -- of the at least one occupant--.
In claim 1, line 15 replace “an occupant” with -- the at least one occupant –.
In claim 1, line 21 replace “the occupant” with -- the at least one occupant --.
In claim 1, line 22 replace “the occupant” with -- the at least one occupant --.
In claim 1, line 25 replace “an occupant” with -- the at least one occupant --.
In claim 1, line 26 replace “the occupant” with -- the at least one occupant --.
In claim 5, line 4 replace “the occupant” with -- the at least one occupant—.
In claim 5, line 4 replace “use said surface temperature” with -- use the surface temperature of the object located in the close vicinity of the at least one occupant --.
In claim 5, line 4, replace “a correction value” with -- the correction value --.
In claim 7, line 2, replace “comprises” with – further comprises –.
In claim 9, line 3, replace “a measurement for a level of personal comfort” with – the measurement for the level of personal comfort--. 
In claim 15, lines 1-2, replace “wherein the surface temperature determined” with – wherein the determined surface temperature of the at least one occupant--. 
In claim 16, line 2, replace “a measurement for a level of personal comfort” with – the measurement for the level of personal comfort--.  

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The combination of Kakade and Schumacher, as described in the Office Action dated 10/6/2021, teach the device for determining a temperature in a passenger compartment of a vehicle including a sensor unit and a temperature determining unit including determining a surface temperature of the at least one occupant of the passenger compartment and determining the measurement of the level of personal comfort, an equivalent temperature of at least one of a face or a whole body of an occupant (See at least Schumacher: p. [0064], sensed occupant information may also provided e.g., sensor 79 in FIG. 3), for example, by detecting occupant temperature. These sensed occupant personal comfort inputs are provided to the controller 22 for determining a perceived occupant personal comfort. The inputs can include one or more measured physiological parameters such as skin or other body temperatures such as a body core temperature.)
Further, the examiner has reviewed the references provided in the IDS on 27 May 2022 and while the references describe the control of cabin temperature of a vehicle including using infrared radiation to determine skin or surface temperature of an occupant, the references taken either together or in combination with the prior art of record disclose the invention as claimed.    
 Specifically, none of the prior art of record references taken either together or in combination with the prior art of record disclose a device including “---- wherein the temperature determining unit is further configured so as, using a correction value, to take into consideration at least one or more of an effect according to which: in a case of an increase in a compartment temperature, after exceeding a first compartment temperature threshold, the surface temperature of the at least one occupant no longer increases or slowly increases since the at least one occupant increasingly loses heat by means of sweating; or in a case of a reduction in the compartment temperature, after falling below a second compartment temperature threshold, the surface temperature of the at least one an occupant no longer decreases or slowly decreases since the at least one occupant increasingly creates heat by means of shivering. ----” in combination with the remaining elements and features of the claimed invention. It is for these reasons that the applicants’ invention defines over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M. ANDA whose telephone number is (571)272-5042. The examiner can normally be reached Monday-Friday 8:30 am-5pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.M.A./Examiner, Art Unit 3662                                                                                                                                                                            
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662